Citation Nr: 0127545	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating higher than 20 percent for 
postoperative residuals of a prostatectomy for prostate 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's March 1999 rating decision which 
reduced the rating for service-connected residuals of a 
prostatectomy for prostate cancer from 100 percent to 0 
percent.  In a March 2000 decision, the RO assigned a higher 
rating of 20 percent for the condition.  The veteran 
continues to appeal for a higher rating.  The Board remanded 
the case in July 2001 for a requested Board videoconference 
hearing; such hearing was scheduled for November 2001 but was 
canceled by the veteran.


REMAND

The veteran asserts that a rating higher than 20 percent is 
warranted for the residuals of his prostatectomy for prostate 
cancer.  This condition may be rated on the basis of voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 
(2001).  Voiding dysfunction may be rated on the basis of 
urinary leakage, urinary frequency, or obstructed voiding, as 
described in 38 C.F.R. § 4.115a (2001).  

The most recent VA compensation examination that addressed 
the veteran's genitourinary condition was performed in August 
1998, although the file contains some subsequent VA 
outpatient records.  The veteran has reported more severe 
voiding dysfunction, including worse urinary incontinence, 
than was noted in the August 1998 examination.  Under the 
circumstances of this case, and given the VA's duty to assist 
the veteran with his claim, any additional recent treatment 
records should be obtained, and the veteran should undergo a 
current VA examination.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).




Accordingly, this case is remanded for the following:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records dated 
during and since 2000, and not already on 
file, concerning genitourinary problems.

2.  Thereaftrer, the RO should have the 
veteran undergo a VA genitourinary 
examination to determine the current 
severity of his postoperative residuals 
for a prostatectomy for prostate cancer.  
The claims folder should be provided to 
and reviewed by the doctor in conjunction 
with the examination.  The examiner 
should describe the extent of any voiding 
dysfunction (urinary leakage, urinary 
frequency, or obstructed voiding) from 
the condition, in the terms set forth in 
38 C.F.R. § 4.115a

3.  Thereafter, the RO should review the 
claim for a higher rating for 
postoperative residuals for a 
prostatectomy for prostate cancer.  If 
the claim is denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
afforded an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


